Citation Nr: 0924507	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran honorably served in the United States Army 
Reserves for periods of active duty for training (ACDUTRA) 
from January 1978 to June 1981; from October 1990 to July 
1994; from May 1996 to December 1996; from December 1997 to 
June 1998; from January 2002 to July 2002; and from January 
2004 to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran applied for service connection for a bilateral 
knee disorder in March 2005.  That claims were denied in a 
rating decision issued in July 2006.  The Veteran submitted 
an untimely notice of disagreement in August 2007 which was 
followed by a statement of the case (SOC) issued by the RO in 
November 2007.  The Veteran then filed a statement in January 
2008 which was construed as a timely VA form-9 by the RO.  
The Veteran continued to submit evidence in support of his 
claims.  In a June 2008 rating decision, the RO determined 
that the issues were new and material evidence claims since 
the notice of disagreement was untimely.  The Veteran did not 
file an appeal with regard to the RO's June 2008 rating 
decision.  The case was eventually certified to the Board.  

The Board finds that it may exercise jurisdiction over the 
Veteran's claims of entitlement to service connection for a 
right and left knee disorder, as set forth on the title page.  
Although the Veteran may not have technically complied with 
the requirements of 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(b), the RO initially did not close the appeal and 
treated the appeal as timely by issuing an SOC in November 
2007 and by accepting the January 2008 statement as a timely 
VA form 9.  Thus, the Board does not concur with the RO's 
subsequent treatment of the issues as new and material 
claims.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 
557 (2003) (holding that where the RO did not close the 
appeal, treated the filing as timely, and notified the 
Veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell v. Principil, 4 Vet. App. 
at 17-18 (holding that the Board was not deprived of 
jurisdiction where the RO treated an appeal as timely and did 
not close the appeal).  Accordingly, the Board has 
jurisdiction of both of the aforementioned issues and will 
proceed with their adjudication.


FINDINGS OF FACT

1.  The Veteran's right knee disorder is reasonably shown to 
have had its origins during active service.

2.  The Veteran's left knee disorder is reasonably shown to 
have had its origins during active service.


CONCLUSIONS OF LAW

1.  A right knee disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A left knee disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for a right and left knee 
disorder.  Therefore, no further development is needed with 
respect to this claim.

Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2008).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the Veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his bilateral knee disability began 
during his lengthy reserve service.  In particular, he 
alleges that as part of the Special Operations Force, he was 
subjected to rigorous physical exercises and tests.  He 
reported that he used to run three to five times a week and 
the pressure from running eventually caused his bilateral 
knee disorder.  

In an August 2001 letter, Dr. R.G. C. stated that the Veteran 
was his patient and had been diagnosed as having 
patellofemoral chondrosis.

The Veteran was afforded a VA examination in June 2005.  The 
examiner noted that the claims folder was not available for 
review.  The diagnosis was degenerative joint disease of the 
knees.  

In a March 2006 addendum, the same VA examiner indicated that 
the claims file had been reviewed.  The examiner noted that 
the Veteran had been a reservist for 25 years with periods of 
active duty service.  The examiner also noted that there were 
no documented knee injuries in the Veteran's service 
treatment records and that there were no significant knee 
problems noted on various physical examinations.  The 
examiner concluded that that the Veteran's bilateral knee 
disorder was not caused by or aggravated his service in the 
U. S. Army.  

VA outpatient treatment records dated from 2005 to 2008 
document ongoing complaints and treatment for the Veteran's 
bilateral knee disorder.

In a February 2008 letter, the Veteran's private physician, 
Dr. R. A. K., also noted the Veteran's lengthy reserve 
service and that his medical records had been reviewed.  Dr. 
R. A. K. reported that X-rays of the Veteran's knees showed 
mild degenerative joint disease and patellofemoral pain 
syndrome.  Based on the Veteran's medical history, Dr. R. A. 
K. felt that it was reasonable that Veteran's bilateral knee 
disorder was related to his service.    

The evidence clearly shows that the Veteran has a right and 
left knee disorder, diagnosed as chondromalacia patellae.  
The Veteran served in the Army Reserves for many years and 
had reported the onset of bilateral knee pain during 
t090464654
his time.  The Veteran's private physician has linked the 
Veteran's right and left knee disorder to his service.  The 
March 2006 VA examiner concluded that the right and left knee 
disorder was not caused or aggravated by his service.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether a 
right and left knee disorder had its origins during service.  
After resolving all reasonable doubt in favor of the Veteran, 
and for the foregoing reasons, the Board finds that service 
connection for a right and left knee disorder is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


